ON REHEARING.
On January 7, 1919, an opinion was filed in this cause, with an order reversing the judgment and remanding the cause with directions to dismiss the petition of plaintiff, respondent here. Thereafter respondent's motion for a rehearing was sustained, and the cause has since been reargued and resubmitted. Upon a further consideration of the crucial question involved in the appeal we have been unable to reach any conclusion other than that expressed in our former opinion. *Page 133 
The opinion heretofore filed herein is consequently adopted and refiled as the court's opinion in the case; and the judgment is accordingly reversed and the cause remanded with directions to dismiss plaintiff's petition.
Reynolds, P.J., and Becker, J., concur.